DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/29/2020. 
Claim(s) 1-3, 6, 8-17, 19 and 20 are currently pending. 
Claim(s) 1-3 and 10-16 have been amended. 
Claim(s) 4, 5, 7 and 18 have been canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,505,066. Although the claims at issue are not identical, they are not patentably distinct from each other because all of .
Regarding claims 1-6, 8, 9, 16, 17, 19 and 20
All of the limitations of claims 1-6, 8, 9, 16, 17, 19 and 20 can be found in claim 1 of U.S. Patent No. 10,505,066.
Regarding claims 7 and 18
All the limitations of claims 7 and 18 can be found in claim 2 of U.S. Patent No. 10,505,066.
Regarding claims 10-15
All the limitations of claims 10-15 can be found in claims 3-5 of U.S. Patent No 10,505,066.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,443,997. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-20 can be found in claims 1-10 of U.S. Patent No 9,443,997.
Regarding claims 1-6, 8, 9, 16, 17, 19 and 20
All of the limitations of claims 1-6, 8, 9, 16, 17, 19 and 20 can be found in claims 1, 5 and 6 of U.S. Patent No. 9,443,997.
Regarding claims 7 and 18
All the limitations of claims 7 and 18 can be found in claims 2 and 7 of U.S. Patent No. 19,443,997.
Regarding claims 10-15
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 
	The limitation “where a value of x can vary from 1 to 0” is unclear and therefore renders the claim indefinite.  The claim recites Cu-In-Ga-S,Se (CIGSSe) as the semiconductor compound.  However, there is no corresponding fraction of x within the recited compounds in the claim.  Accordingly, the limitations of the claim are indefinite.  Appropriate correction and clarification is required. 
Regarding claim 11
The limitation “wherein the second semiconductor layer includes Cu-In-Ga-S-Se (CIGSSe) where a value of x can vary from 1 to 0” is unclear and therefore renders the claim indefinite.  Claim 1, from which claim 11 depends, requires the second 
Further, the limitation “where a value of x can vary from 1 to 0” is unclear and therefore renders the claim indefinite.  The claim recites Cu-In-Ga-S,Se (CIGSSe) as the semiconductor compound.  However, there is no corresponding fraction of x within the recited compounds in the claim.  Accordingly, the limitations of the claim are indefinite.  
Appropriate correction and clarification is required. 
Regarding claim 13
The limitation “wherein the second semiconductor layer includes CuInxGa(1-x)Se2…” is unclear and therefore renders the claim indefinite.  Claim 1, from which claim 13 depends, requires the second semiconductor layer to comprise cadmium sulfide.  Accordingly, claim 13 is not consistent with the claim from which it depends. 
Regarding claims 14-15
It is not clear with respect to which layer within the photovoltaic device the CZTSSe layer is closer to a light receiving surface.  The claim merely recites “the CZTSSe layer is closer to a light receiving surface”.  Closer with respect to what/which layer? The same analysis applies for claim 14.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 9 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0025658, Bedell et al. with evidentiary support provided by US 2012/0097234, Bojarczuk et al.
Regarding claims 1, 2-3 and 14
Bedell teaches a photovoltaic device (solar cell) [Fig. 10 and paragraph 0058], comprising:
a hybrid absorber layer (corresponding to junction formed from layers 908, 910 and 912, the layers comprising dissimilar materials) [Fig. 10 and paragraph 0058] in electrical communication and in direct contact with a first contact (corresponding to tunneling layer 903 which makes contact with the p-i-n junction constituting the absorber layer) [Fig. 10 and paragraph 0058], the hybrid absorber (see layers 908, 910 and 912) comprising:
a Cu--Zn--Sn--S(Se) (CZTSSe) layer (corresponding to layer 910 which may comprise CZTSSe) [Fig. 10 and paragraph 0058], wherein the Cu--Zn--Sn--S(Se) (CZTSSe) layer is intrinsic (the CZTSSe may be intrinsic) [Fig. 10 and paragraph 0058];
a first semiconductor layer (corresponding to p+ region 912) in contact with the CZTSSe layer (910) [Fig. 10 and paragraph 0058], wherein the first semiconductor layer is a p-type semiconductor layer [Fig. 10 and paragraph 0058]; and 
a second semiconductor/buffer layer (n+ CdS layer 908) that is in contact with a surface of the Cu--Zn--Sn--S(Se) (CZTSSe) layer (910) that is opposite a surface of the Cu--Zn--Sn--S(Se) (CZTSSe) layer (910) that the first semiconductor layer (912) is 
wherein the first semiconductor layer (912), the CZTSSe layer (910) and the second semiconductor layer (908) provide a p-i-n solar cell structure [Fig. 10 and paragraph 0058], 
wherein the second semiconductor layer (908) is a buffer layer (layer 908 comprises n-type CdS which is a material commonly used as a buffer layer as evidenced by Bojarczuk) [Bedell, Fig. 10 and paragraph 0058; Bojarczuk, paragraph 0035], and
wherein the CZTSSe layer (910) is closer to the light receiving surface and on top of the first semiconductor layer (912) [Fig. 10].
Regarding claim 6
Bedell teaches the photovoltaic device as set forth above, further comprising a transparent conductive contact layer (corresponding to TCO layer 726) present on the buffer layer (908) [Fig. 10, paragraphs 0056 and 0058]. 
Regarding claim 8
Bedell teaches the photovoltaic device as set forth above, further comprising metal contacts (grids 714) formed on the transparent conductive contact layer (726) [Fig. 10, paragraphs 0056 and 0058]. 
Regarding claim 9
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0025658, Bedell et al. with evidentiary support provided by US 2012/0097234, Bojarczuk et al. as applied to claims 1-3, 6, 8, 9 and 14 above, and further in view of US 2012/0138866, Agrawal et al.
Regarding claim 10
All the limitations of claim 1, from which claim 10 depends, have been set forth above.
Bedell does not teach that the first semiconductor layer (p+-region 912) including Cu-In-Ga-S,Se (CIGSSe) where a value of x can vary from 1 to 0.
Agrawal teaches a hybrid absorber layer comprising a thin film formed from a plurality of particle layers thereby creating a distinct composition profile [paragraph 0052]. The composite film can be formed by coating a first layer of, for example, CZTSSe, with a second layer comprising a material such as, for example, CIGSSe (because x can be 0, the limitation “x can vary from 1 to 0”) [paragraphs 0052, 0065-0069 and 0077-0076].  Particularly, a second particle layer coated on the first layer can include CIGSSe [paragraph 0069].  Agrawal teaches that creating a composite film as above allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076].

Regarding claim 12
All the limitations of claim 1, from which claim 10 depends, have been set forth above.
Bedell does not teach that the first semiconductor layer (p+-region 912) including CuInxGa(1-x)Se2 where a value of x can vary from 1 to 0.
Agrawal teaches a hybrid absorber layer comprising a thin film formed from a plurality of particle layers thereby creating a distinct composition profile [paragraph 0052]. The composite film can be formed by coating a first layer of, for example, CZTSSe, with a second layer comprising a material such as, for example, CIGSSe (because x can be 0, CIGSSe reads on the limitation “CuInxGa(1-x)Se2 where the value of x can vary from 1 to 0”) [paragraphs 0052, 0065-0069 and 0077-0076].  
Particularly, a second particle layer coated on the first layer can include CIGSSe [paragraph 0069].  Agrawal teaches that creating a composite film as above allows the creation of a composition depth profile with desired variation in the concentration 
Bedell and Agrawal are analogous inventions in the field of photovoltaic cells comprising chalcogenide materials.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the first semiconductor/p-type layer of Bedell to comprise the CIGSSe, as in Agrawal, in order to form a junction between dissimilar materials (CZTSSe and CIGSSe) because such configuration allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0025658, Bedell et al. as applied to claims 1-9 and 14 above, and further in view of US 2012/0266933, Do et al.
Regarding claim 15
All the limitations of claim 1 have been set forth above.
Bedell teaches an n-i-p structure where the CZTSSe layer is closer to the light-receiving surface than further layer within the cell (see layer 912), and formed on top of the first semiconductor layer (912).
Bedell does not teach the CZTSSe layer being on top of the second semiconductor layer (908).
Do shows that a p-i-n structure is a recognized equivalent to the n-i-p structure taught in Bedell [paragraph 0086].
.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0025658, Bedell et al. as applied to claims 1-9 and 14 above, and further in view of US 2011/0226320, Little et al.
Regarding claim 16
Bedell teaches a photovoltaic device (solar cell) [Fig. 10 and paragraph 0058], comprising:
a hybrid absorber layer (corresponding to junction formed from layers 908, 910 and 912, the layers comprising dissimilar materials) [Fig. 10 and paragraph 0058] in electrical communication and in direct contact with a first contact (corresponding to tunneling layer 903 which makes contact with the p-i-n junction constituting the absorber layer) [Fig. 10 and paragraph 0058], the hybrid absorber (see layers 908, 910 and 912) comprising:
a Cu--Zn--Sn--S(Se) (CZTSSe) layer (corresponding to layer 910 which may comprise CZTSSe) [Fig. 10 and paragraph 0058], wherein the Cu--Zn--Sn--S(Se) (CZTSSe) layer is intrinsic (the CZTSSe may be intrinsic) [Fig. 10 and paragraph 0058];
]; and 
a second semiconductor/buffer layer (n+ CdS layer 908) that is in contact with a surface of the Cu--Zn--Sn--S(Se) (CZTSSe) layer (910) that is opposite a surface of the Cu--Zn--Sn--S(Se) (CZTSSe) layer (910) that the first semiconductor layer (912) is present on [Fig. 10 and paragraph 0058], wherein the second semiconductor layer (908) is an n-type semiconductor layer and comprises cadmium sulfide [Fig. 10 and paragraph 0058].
	Bedell does not teach a buffer layer of zinc oxide present on the hybrid absorber layer. 
Little teaches forming a ZnO layer between the n-type buffer layer (n-type CdS layer) of the absorber and the front TCO layer [Fig. 1, paragraphs 0004 and 0024] in order to reduce the electrical leakage through the TCO layer and to improve the efficiency of the solar cell.  By positioning a zinc oxide layer over the buffer (n-type CdS layer), said zinc oxide layer blocks defects of the buffer which increases the average efficiency and service life of the solar cell, while the low resistivity layer (e.g., AZO) provides improved lateral current carrying properties and reduces unwanted IR absorption that is due primarily to free carriers [paragraph 0004].
It is noted that the said zinc oxide layer reads on the claimed buffer because it is positioned between an n-type CdS layer and a further TCO front electrode, and further because it is made from the same material to the one claimed.

Bedell and Little are analogous inventions in the field of photovoltaic devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photovoltaic device of Bedell to include a zinc oxide layer between the n-type CdS layer and the TCO front electrode, thereby resulting in the claimed “buffer”, because such forms a structure in which defects from the n-type CdS layer can be blocked by the zinc oxide layer which increases the average efficiency and service life of the solar cell, while the low resistivity of said zinc oxide layer (i.e., buffer) provides improved lateral current carrying properties and reduces unwanted IR absorption that is due primarily to free carriers [Little, paragraph 0004].
Regarding claim 17
Modified Bedell teaches the photovoltaic device as set forth above, further comprising a transparent conductive contact layer (corresponding to TCO layer 726) present on the buffer layer (908) [Bedell, Fig. 10, paragraphs 0056 and 0058; ****]. 
Regarding claim 19
Modified Bedell teaches the photovoltaic device as set forth above, further comprising metal contacts (grids 714) formed on the transparent conductive contact layer (726) [Bedell, Fig. 10, paragraphs 0056 and 0058]. 
Regarding claim 20
.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim(s) 1-20 on the grounds of nonstatutory obviousness type double patenting have been fully considered but are not persuasive.  
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §112(b) have been fully considered.  The newly filed amendments overcome the rejection of claims 1-3, 6, 8-9, 12-17, 19 and 20 under 35 U.S.C. §112(b).  However, claims 10, 11 and 13-15 remain rejected as set forth above.
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §102 have been fully considered but are not persuasive.
Applicant argues that Bedell et al. fails to teach or suggest a hybrid absorber layer of a photovoltaic device, comprising a chalcogenide layer of Cu-Zn-Sn-S(Se) (CZTSSe), wherein the chalcogenide layer of Cu-Zn-Sn-S(Se) (CZTSSe) is intrinsic; and a first semiconductor layer having a p-type conductivity in contact with the chalcogenide layer of Cu-Zn-Sn-S(Se) (CZTSSe). Bedell et al. also fails to teach or suggest an intrinsic Cu-Zn-Sn-S(Se) (CZTSSe) layer is present between a first semiconductor layer having a p-type conductivity and a second semiconductor layer having an n-type conductivity.
Examiner respectfully disagrees.  As set forth in Fig. 10 and paragraph 0058, Bedell teaches a photovoltaic device comprising a chalcogenide layer (910) of
Cu-Zn-Sn-S(Se) (CZTSSe), wherein the chalcogenide layer of Cu-Zn-Sn-S(Se) (CZTSSe) is intrinsic (layer 910 may be made of intrinsic CZTSSe) [paragraph 0058].  
Bedell further teaches a p-type semiconductor layer (912) in contact with the CZTSSe layer (910) [Fig. 10 and paragraph 0058], the intrinsic CZTSSe layer being present between the p-type semiconductor layer (912) and a second semiconductor layer (908) comprising n-type CdS [Fig. 10 and paragraph 0058].  Accordingly, Bedell teaches the limitations of claim 1.  
With regards to the term “buffer” recited in claim 3, it is noted that n-type CdS is a material commonly used as a “buffer” layer in such similar structures as evidenced by Bojarczuk [paragraph 0035].  It is not required for Bedell to use the same terminology as applicant to meet the limitations of the claim.  Because 
Further, in the absence of any indication (in claims 1 and 16) of the materials by which the first and second semiconductor layers are made, because layers 908, 910 and 912 forming the absorber layer are made of dissimilar materials, the limitation “hybrid absorber layer” is met.  It is noted, that even when considering the limitations recited in claims 10 and 12, said limitations are obvious over Agrawal.
Applicant argues that the structure identified by reference number 903 is a tunneling layer, which is far removed from a contact layer. 
Applicant argues that, in multijunction photovoltaic cells, tunnel junctions form the connections between consecutive p-n junctions. 
Applicant further argues that they function as an ohmic electrical contact in the middle of a semiconductor device. 
	Examiner respectfully disagrees.  The claim recites “in direct contact with a contact”.  The claim does not set forth any corresponding structure that would limit the claimed contact.  As set forth by applicant, tunnel junctions function as ohmic electrical contacts.  Further, the tunnel junctions 903 make direct contact with the hybrid absorber layer as seen in Fig. 10.  Accordingly, the limitations regarding “a contact” are met.
	Applicant argues that Agrawal et al. does not disclose a hybrid absorber layer, as there is no discussion of hybrid absorber layers throughout the entirely of the Agrawal et al. disclosure. 
Applicant further argues that Agrawal et al. fails to disclose a p-i-n solar cell structure in which the Cu-Zn-Sn-S(Se) (CZTSSe) layer of a hybrid absorber layer including is an intrinsic semiconductor layer.
	Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bedell teaches a p-i-n junction formed from p-type semiconductor layer 912, intrinsic CZTSSe layer 910 and n-type semiconductor layer 908 [Fig. 10 and paragraph
0058]. Agrawal was cited merely for the hybrid absorber layer. While Agrawal does not use the term “hybrid”, Agrawal teaches composite nanoparticle films that can be used as the absorber layer in a photovoltaic device [paragraph 0078]. Said composite film can be formed by coating a first layer of, for example, CZTSSe, with a second layer comprising a material such as, for example, CIGSSe [paragraphs 0052, 0065-0069 and 0077-0076].  Said second particle layer coated on the first layer can include CIGSSe [paragraph 0069]. Agrawal teaches that creating a composite film as above allows the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076]. It is further noted that the nanoparticle-based thin films described in Agrawal can be used as the light absorbing layer in a photovoltaic device [Agrawal, paragraph 0078]. It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the p-i-n junction of Bedell with the materials of Agrawal, thereby forming a hybrid absorber layer, in order to allow the creation of a composition depth profile with desired variation in the concentration thereby maximizing the performance of the solar cell [paragraphs 0052, 0065-0066 and 0077-0076].
	Applicant argues that Do et al. is far removed from Applicants’ claims which include a Cu-Zn-Sn-S(Se) (CZTSSe) layer of a hybrid absorber layer. 
	Applicant further argues that this material is not taught or suggested by Do et al. The photovoltaic materials disclosed in Do et al. include Si. Ge. Cu—in—Ga—Se (CIGS), CdTe, GaSb, InAs, PbS, GaP, ZnTe, CdS, ASP, and/or GaAs.
Examiner respectfully disagrees.  Do was merely cited to show that a p-i-n structure is a recognized equivalent to the n-i-p structure taught in Bedell [paragraph 0086].  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to applicant’s arguments regarding Little, Examiner notes that Little was cited to meet with the deficiencies in Bedell regarding the claimed ZnO buffer layer, wherein Little shows that ZnO buffer layers reduce the electrical leakage through TCO layers and improve the efficiency of the solar cell [paragraph 0004].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721